


110 HRES 407 IH: Expressing the strong support of the House

U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 407
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2007
			Mrs. Maloney of New
			 York (for herself, Mr.
			 Bilirakis, and Mr. Space)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the strong support of the House
		  of Representatives for the positive actions by the Government of the Republic
		  of Cyprus aimed at opening additional crossing points along the cease-fire
		  line, thereby contributing to efforts for the reunification of the
		  island.
	
	
		Whereas the Republic of Cyprus has been forcibly divided
			 since 1974, and a lasting, just, and peaceful solution to the division of
			 Cyprus would greatly benefit the security as well as the economic and social
			 well-being of all Cypriots and would serve the United States national
			 interests;
		Whereas the achievement of a just and lasting Cyprus
			 settlement is a central objective of United States foreign policy as
			 established by section 620C of the Foreign Assistance Act of 1961, which, inter
			 alia, calls for the withdrawal of Turkish military forces from Cyprus and a
			 peaceful solution that guarantees the human rights of all Cypriots;
		Whereas since the partial lifting of the movement
			 restrictions across the cease-fire line in April 2003, there have been more
			 than 12,000,000 incident-free crossings, contributing to greater interaction
			 between the Greek and Turkish Cypriots;
		Whereas, on July 8, 2006, President of the Republic of
			 Cyprus Tassos Papadopoulos and Turkish Cypriot leader Mehmet Ali Talat, agreed,
			 under the auspices of the United Nations Under Secretary General Ibrahim
			 Gambari, to a set of principles to begin a process of bi-communal discussions,
			 the success of which would be greatly facilitated by the implementation of
			 confidence building measures;
		Whereas in the spirit of the July 8 agreement, the
			 Government of the Republic of Cyprus, on March 8, 2007, demolished a wall at
			 Ledra Street in Nicosia, a key thoroughfare through the divided capital, as a
			 gesture to facilitate the opening of Ledra Street as a crossing point;
		Whereas the opening of Ledra Street carries with it
			 enormous symbolism for the reunification of the divided capital of Nicosia and
			 the island of Cyprus;
		Whereas, on March 27, 2007, the United Nations Security
			 Council, in a statement on Cyprus, indicated that, the members of the
			 Security Council share the [United Nations] Secretary General’s hope that
			 confidence-building measures of this kind will be part of a broader move to
			 resume full-fledged negotiations aimed at a comprehensive settlement of the
			 Cyprus problem;
		Whereas according to the April 2007 survey results of the
			 United Nations Peacekeeping Force in Cyprus (UNIFCYP), the majorities in both
			 communities say they are convinced that day-to-day bi-communal contact is
			 essential to pave the way for a united Cyprus, that the United Nations has an
			 important role to play in Cyprus, and that UNIFCYP’s presence on the island is
			 essential;
		Whereas, on May 3, 2007, the Government of the Republic of
			 Cyprus took a further positive action and demolished a National Guard post at
			 Kato Pyrgos with a view to opening a new crossing point in the area;
		Whereas there remain considerable obstacles to the safe
			 and secure opening of Ledra Street, including the de-mining of the buffer zone,
			 inspection of the neglected buildings in the buffer zone for structural damage,
			 and most important, the withdrawal of the Turkish troops from the area;
			 and
		Whereas the removal of the impediments will contribute to
			 establishing confidence between the two communities and serve as momentum for
			 the reunification of Cyprus: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)commends the Government of the Republic of
			 Cyprus for the positive steps it has taken aimed at opening additional crossing
			 points along the cease-fire line which further increases the social and
			 economic interaction between the two sides of the island;
			(2)expresses its belief that the opening of
			 Ledra Street in Nicosia and Kato Pyrgos crossing points will contribute to
			 building confidence between the two communities and to greater social and
			 economic interaction with positive effects in the efforts for the reunification
			 of Cyprus in a bi-zonal, bi-communal federation where the human rights and
			 fundamental freedoms of all Cypriots are respected;
			(3)urges the implementation of the measures
			 needed to allow for the crossing of individuals in safety and security at Ledra
			 Street, primarily the withdrawal of Turkish troops from the immediate area as a
			 necessary condition for the opening of the crossing point, as well as securing
			 that the area is free of mines and inspecting the surrounding buildings for
			 structural damage; and
			(4)calls on the United States Government to
			 continue its historic support for the reunification of the island, respect for
			 the sovereignty and territorial integrity of the Republic of Cyprus, and to
			 work for the complete withdrawal of Turkish troops from Cyprus.
			
